Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-24 are under 35 U.S.C. 103 as being unpatentable over Delia et al (US 2011/0289969A1).
With regards to claim 1, Delia discloses a glass ribbon (i.e., glass article having a length and a width), the glass ribbon having a first major surface, and a second major surface opposing the first major surface (as can be seen from the ribbon shown as produced in Figure 19 of Delia), such that a thickness is defined between the first and second major surfaces (Delia: para. [0005]-[0006], [0010], [0013]; Fig. 19). From Figure 19 of Delia, a plot of horizontal position versus thickness according to curve 108 depicts a maximum thickness of just under 0.686 mm and a minimum thickness of just above 0.682 mm (roughly 0.6825 mm), and as 0.686 mm – 0.6825 mm = 0.0035 mm = 3.5 microns, it is clear from Figure 19 that the variation of thickness in the width direction is below 4 microns (Delia: Fig. 19). The width scale of Figure 19 ranges from 1080 mm to 1400 mm, and therefore the width of the ribbon is at least 1400 mm, which is within the claimed range of greater than about 680 mm (Delia: Fig. 19). The only difference seen between claim 1 and the disclosure of Delia is that claim 1 requires a length equal to or greater than about 880 mm, and Delia is not explicit as to width. However, the apparatus used to form the 
With regards to claims 2-4, the Examiner notes that the definition of TTV given in paragraph [0076] of the present specification reads as follows:
“[0076] As used herein, total thickness variation (TTV) refers to the difference between the maximum thickness and the minimum thickness of a glass sheet across a defined interval v, typically an entire width of the glass sheet. “
 Therefore, TTV for a given glass article depends on the interval of measure selected. Looking to Figure 19 of Delia, the horizontal position interval of 1189 mm to 1190 mm has a thickness variation of, as can be best inferred from Figure 19, less than 1 micron, tending towards zero microns (Delia: Fig. 19). This value is within the claimed ranges of 2 and 3, and is substantially close so as to not be distinguishable from the range of claim 4. Instances of substantially close ranges are sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 5, no polishing step is disclosed in Delia, and therefore the surfaces of the ribbon of Delia are concluded to be unpolished. However, the recitation of unpolished surfaces constitute product-by-process language. A claimed product is not limited by such language to the 
With regards to claim 6, the process and apparatus used to form the ribbon of Delia is substantially identical to that of the claimed invention (Delia: Fig. 1; para. [0041]-[0042]). In both cases, molten glass is overflown from two sides of a forming body, the molten glass joining at the location of cooling tubes to form a glass ribbon (Delia: Fig. 1; para. [0041]-[0042]). The shape of the forming body in both instances is depicted as substantially the same (Delia: Fig. 1). Paragraph [0099] of the present specification as filed additionally acknowledges that the fusion process of the present specification results in the claimed glass surface roughness. Because the glass of Delia is fused in the same manner as that of the present specification, it is not seen how the glass of Delia could not have the claimed surface roughness. A product’s properties are inseparable from its process of production. See MPEP 2144.05. In further support, the glass sheet of Delia exhibits properties concurrent with the claimed invention as a whole (i.e., the glass sheet of Delia has a thickness variation within the claimed range).
With regards to claims 7-10, the process and apparatus used to form the ribbon of Delia is substantially identical to that of the claimed invention (Delia: Fig. 1; para. [0041]-[0042]). In both cases, molten glass is overflown from two sides of a forming body, the molten glass joining at the location of cooling tubes to form a glass ribbon (Delia: Fig. 1; para. [0041]-[0042]). The shape of the forming body in both instances is depicted as substantially the same (Delia: Fig. 1). Because the glass of Delia is fused in the same manner as that of the present specification, it is not seen how the glass of Delia could not have the claimed MSIR. A product’s properties are inseparable from its process of production. See MPEP 2144.05. In further support, the glass sheet of Delia exhibits properties concurrent with the claimed invention as a whole (i.e., the glass sheet of Delia has a thickness variation within the claimed range). MSIR appears to be a function of thickness perturbation, and given that the ribbon of Delia exhibits a 
With regards to claims 11-12, the apparatus used to form the claimed invention is similar to the apparatus of Delia (i.e., both apparatuses form ribbons by running molten glass off a forming body, then cooling the molten glass using cooling tubes) (Delia: Fig. 1; para. [0041]-[0042]). Both apparatuses form glass ribbons of indefinite length (Delia: Fig. 1). It is clear that one of ordinary skill would have found it obvious to have adjusted the length and width of the glass ribbon of Delia, and that a similar apparatus is used to form the same type of article as Applicant’s, Delia would have contemplated lengths and widths within the claimed ranges.
With regards to claims 15-21, Delia discloses a glass ribbon (i.e., glass article having a length and a width), the glass ribbon having a first major surface, and a second major surface opposing the first major surface (as can be seen from the ribbon shown as produced in Figure 19 of Delia), such that a thickness is defined between the first and second major surfaces (Delia: para. [0005]-[0006], [0010], [0013]; Fig. 19). From Figure 19 of Delia, a plot of horizontal position versus thickness according to curve 108 depicts a maximum thickness of just under 0.686 mm and a minimum thickness of just above 0.682 mm (roughly 0.6825 mm), and as 0.686 mm – 0.6825 mm = 0.0035 mm = 3.5 microns, it is clear from Figure 19 that the variation of thickness in the width direction is below 4 microns (Delia: Fig. 19). The width scale of Figure 19 ranges from 1080 mm to 1400 mm, and therefore the width of the ribbon is at least 1400 mm, which is within the claimed range of greater than about 680 mm (Delia: Fig. 19). The only difference seen between claim 1 and the disclosure of Delia is that claim 1 requires a length equal to or greater than about 880 mm, and Delia is not explicit as to width. However, the apparatus used to form the claimed invention is similar to the apparatus of Delia (i.e., both apparatuses form ribbons by running molten glass off a forming body, then cooling the molten glass using cooling tubes) (Delia: Fig. 1; para. [0041]-[0042]). Both apparatuses form glass ribbons of indefinite length (Delia: Fig. 1). It is clear 
With regards to claim 21, no polishing step is disclosed in Delia, and therefore the surfaces of the ribbon of Delia are concluded to be unpolished. However, the recitation of unpolished surfaces constitute product-by-process language. A claimed product is not limited by such language to the material performance of the claimed steps. Rather, a claimed product is only limited to the structure implied by the recited process steps. See MPEP 2113. In the present case, forgoing a polishing step does not appear to impart a structural difference which distinguishes past what is implied by present claim 1.

With regards to claims 23-24, the apparatus used to form the claimed invention is similar to the apparatus of Delia (i.e., both apparatuses form ribbons by running molten glass off a forming body, then cooling the molten glass using cooling tubes) (Delia: Fig. 1; para. [0041]-[0042]). Both apparatuses form glass ribbons of indefinite length (Delia: Fig. 1). It is clear that one of ordinary skill would have found it obvious to have adjusted the length and width of the glass ribbon of Delia, and that a similar apparatus is used to form the same type of article as Applicant’s, Delia would have contemplated lengths and widths within the claimed ranges.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Delia et al as applied to claim 1 above, and further in view of Ellison (US 2008/0110208 A1).
With regards to claims 13-14, Delia teaches a glass ribbon as applied to claim 1 above. However, Delia does not appear to disclose the glass ribbon as being a substantially alkali free glass having a composition in accordance with claims 13-14.
2, 9.0-12.0 Al2O3, 7.0-12.0 B2O3, 1.0-3.0 MgO, and 6.0-11.5 CaO, The composition of Ellison comprises 0-2.3 SrO and 0-2.3 BaO, which overlaps the claimed ranges of 0-2.0 SrO and 0.01 BaO listed in present claim 14. Furthermore the ranges disclosed in Ellison for SiO2, Al2O3, B2O3, MgO, CaO, SrO, and BaO overlap the ranges recited in present claim 13. The lack of ZnO in the listed composition of Ellison implies zero percent ZnO, which is included in the range for ZnO recited in claim 13. Delia additionally teaches a ratio of MgO, CaO, SrO, and BaO to Al2O3 according to present claim 14 (Delia: claims 7-8).  Delia and Ellison are considered analogous art in that they are both directed to glass ribbons produced by downdraw processes. One of ordinary skill in the art would have found it obvious to have selected the composition of Ellison for the glass ribbon of Delia, in order to improve the thermal stability, chemical durability, weight, and elastic sag of the glass ribbon of Delia, as taught by Ellison (Ellison: para. [0010]-[0014], [0089] [0090]).

Response to Arguments
Applicant's arguments filed February 10th, 2021, have been fully considered but they are not persuasive.
Applicant argues that Delia only teaches a TTV within the claimed range across a width of 320 mm, which is below the claimed width range of “equal to or greater than about 680 mm.” This argument is not found persuasive as it is not commensurate in scope with the present claims. The present specification defines TTV as measured with respect to an interval, and said interval may or may not be the entire width of the measured glass article. The claim does not specify the TTV measurement as made with respect to the entire width of the claimed ribbon. As the claim does not preclude TTV measurements determined across only an interval of a given width range, the finding of an interval 
Applicant argues that Delia does not teach an apparatus which is substantially identical to that of the claimed invention, and therefore, Delia cannot be considered to teach the claimed MSIR. In support, Applicant points to a difference in cooling tube function between the apparatuses of Delia and the claimed invention. Applicant indicates that the cooling configuration of the present specification causes the suppression of unintended temperature fluctuations, which lead to thickness variation, shape change, and stress. This argument is not found persuasive as paragraph [0006] of Delia discloses its cooling configuration as causing a reduction in local variations in temperature. Both the apparatuses of Delia and the claimed invention are substantially identical since they both include cooling configurations which suppress local temperature variations, leading to reduced thickness variation and distortion. Even if the cooling configurations are not exactly identical, the function they produce is the same, and therefore, the physical changes induced by the cooling configurations, which are reflected in their produced products, are the same. In addition, the portion of the present specification relied upon by Applicant does not appear to compare the apparatus used to produce the claimed invention to the apparatus of Delia. In further support, since MSIR is a function of thickness variation, and the invention .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783